DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings filed 2/4/2020 are accepted and under consideration by the Examiner.
Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities: Lines 1-2 recite “the target conditions” which should be –the set target conditions--.  Appropriate correction is required.
Claims 14 and 20 are objected to for the same reasons as claim 3, as outlined above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 12-13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Horspool et al. (US 2017/0046256 A1) hereinafter Horspool et al. in view of Brandt (US 2019/0354309 A1) hereinafter Brandt.
Regarding claim 1, Horspool et al. teaches a memory system comprising: 
a nonvolatile memory set (“solid state drive (SSD)” Figure 1, #101) comprising:
one or more nonvolatile memories (“flash memory array” see Figure 1, Paragraph [0028]); and 
a memory controller configured to control the nonvolatile memory set (facilitating garbage collection can be provided :in the controller of the pool of SSD devices” Paragraph [0052]), 
wherein the memory controller (“controller/virtualization layer” Figure 1, #102) is configured to: 
calculate a write-attribute value (“the number of free pages” [0036] of the device is a write attribute, as incoming write commands will consume free pages and may also cause dirty , and a time-attribute value for the nonvolatile memory set (a period of time Paragraph [0063], such as “period TGCstart 1251” and “period TGCstop 1252” Paragraph [0067]); 
determine an operation mode of the nonvolatile memory set based on at least one of the read-attribute value, the write- attribute value, and the time-attribute value (based on the monitoring of “number of free pages 253,” the SSD devices switches alternately between Active Mode and Maintenance Mode, Paragraph [0038]); 
control, when the operation mode is a first operation mode (“Active Mode” Paragraph [0036]), a background operation not to execute on the nonvolatile memory set (“the host starts sending read/write I/O commands to it. This is an “Active Mode” in which the individual SSD device processes incoming write commands. No background garbage collection process is conducted in the Active Mode.” Paragraph [0036]); 
control, when the operation mode is a second operation mode, a background operation to execute on the nonvolatile memory set (“In the Maintenance Mode a Start Garbage Collection command 221 is issued and the SSD device in response starts a garbage collection process and evacuates dirty pages” Paragraph [0037]); and 
when set target conditions are satisfied when the operation mode is the second operation mode (after the “number of free pages in the device 251” reaches a “sufficient value, a decision is made to the Active Mode 212 again via issuing of a Stop Garbage Collection 222 command” Paragraph [0038]), stop the background operation on the nonvolatile memory set and switch to a state in which the operation mode is ready to be switched to the first operation mode (“when a group transitions from “Maintenance Mode” 1232 to “Active Mode” 1233, it issues a Stop Garbage Collection command 1242 and then waits for a period TGCstop 1252 before the transition to ensure all pending garbage collection has completed” Paragraph [0067]).
calculate a read attribute value for the non-volatile memory set (“the indicators of time can be stored in a block information table (BIT). The BIT can also indicate data identifying the superblock as any level cell including: … read counts of each super block and/or read counts for each super block” Paragraph [0015]). 
The disclosures of Horspool et al. and Brandt, hereinafter HB, are analogous art to the claimed invention because they are in the same field of endeavor of managing operation modes of a memory device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of HB before them, to modify the teachings of Horspool et al. to include the teachings of Brandt since both HB teach monitoring information of a block/superblock. Therefore it is applying a known technique (calculating a read count of a non-volatile memory set [0015] of Brandt) to a known device (memory device operating between modes of executing and not executing background operations [0036]-[0037] of Horspool et al.) ready for improvement to yield predictable results (a read count value of a non-volatile memory set is determined [0015] of Brandt), KSR, MPEP 2143.
Regarding claim 2, HB teaches all of the features with respect to claim 1, as outlined above.  
Horspool et al. further teaches wherein the memory controller switches the operation mode from the first operation mode to the second operation mode (that is, “a decision is made to enter a Maintenance Mode 211” based on various factors, such as monitoring of free pages” Paragraph [0037]) when a read-attribute value is less than or equal to a first threshold read-attribute value, or when a write-attribute value (As discussed above, “the number of free pages” [0036] of the device is the write attribute value, as incoming write commands will consume free pages and may also cause dirty pages [0036]) is less than or equal to a first threshold write-attribute value, or when a time-attribute value is less than or equal to a first threshold time-attribute value (“Once the number of free pages (denoted free page count line 120) in the device drops below some threshold 130, the device starts a process of background garbage collection” Paragraph [0034]).  
Regarding claim 5, HB teaches all of the features with respect to claim 1, as outlined above.  
Brandt further teaches wherein the nonvolatile memory set comprises one or more super memory blocks (“the groups 240-0 and 240-1 each have a number of super blocks associated therewith, e.g., SUPER BLOCK 0, SUPER BLOCK 1, … SUPER BLOCK N” Paragraph [0032]), wherein each of the super memory blocks comprises one or more memory blocks, and  wherein the memory block included in each of the super memory blocks is included in any one of nonvolatile memories included in the nonvolatile memory set (“a super block can refer to a collection of physical blocks that includes a physical block from each plane within a corresponding group… For example, a super block can be a collection of physical blocks that includes a physical block from a plan within each of at least two memory arrays within different memory devices within a corresponding group” Paragraph [0032]).  
Claims 12 and 18 are rejected under 35 USC 103 for the same reasons as claim 1, as outlined above.
Claims 13 and 19 are rejected under 35 USC 103 for the same reasons as claim 2, as outlined above.
Claim 15 is rejected under 35 USC 103 for the same reasons as claim 5, as outlined above.

Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over HB in further view of Tsou et al. (US 2018/0260137 A1) hereinafter Tsou et al.
Regarding claim 6, HB teaches all of the features with respect to claim 5, as outlined above.  
HB does not appear to explicitly teach, however, Tsou et al. teaches wherein the read- attribute value is determined based on a difference between a maximum read-count value of each of the super memory blocks (“When a difference between the minimum one of the erase counts and the maximum one of the erase counts among the blocks is greater than a predetermined difference value, the controller 160 determines that the maintenance processes include a wear-leveling process.  In other words, when a difference in the erase count between one of the blocks that has the minimum erase count and one of the blocks that has the maximum erase count in the flash memory 180 is greater than a predetermined difference value, the controller 160 needs to reduce the difference in the erase count by the wear-leveling process” Paragraph [0029]) and a threshold read-reclaim read-count value for the super memory block (“In one embodiment, the predetermined difference value is 50, but the invention is not limited thereto” Paragraph [0029]. Note that the predetermined difference value threshold of 50 is to perform a maintenance process, and Horspool teaches that the maintenance operation is a background garbage collection operation see Paragraph [0037]).
The disclosures of HB and Tsou et al., hereinafter HBT, are analogous art to the claimed invention because they are in the same field of endeavor of managing operation modes of a memory device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of HB before them, to modify the teachings of HB to include the teachings of Tsou et al. since both HBT teach monitoring information of a block/superblock. Therefore it is applying a known technique (calculating a difference between a maximum read-count value and a threshold read-reclaim read value [0029] of Tsou et al.) to a known device (memory device operating between modes of executing and not executing background operations [0036]-[0037] of Horspool et al.) ready for 
Regarding claim 7, HB teaches all of the features with respect to claim 5, as outlined above.  
Brandt further teaches wherein the read- attribute value is determined based on a sum read-count value of each of the super memory blocks (“the indicators of time can be stored in a block information table (BIT). The BIT can also indicate data identifying the superblock as any level cell including: … read counts of each super block and/or read counts for each super block” Paragraph [0015]).
HB does not appear to explicitly teach, however, Tsou et al. teaches wherein the read- attribute value is determined based on a maximum read-count value of each of the super memory blocks (“When a difference between the minimum one of the erase counts and the maximum one of the erase counts among the blocks is greater than a predetermined difference value, the controller 160 determines that the maintenance processes include a wear-leveling process.  In other words, when a difference in the erase count between one of the blocks that has the minimum erase count and one of the blocks that has the maximum erase count in the flash memory 180 is greater than a predetermined difference value, the controller 160 needs to reduce the difference in the erase count by the wear-leveling process” Paragraph [0029]) and a threshold read- reclaim read-count value for the super memory block (“In one embodiment, the predetermined difference value is 50, but the invention is not limited thereto” Paragraph [0029]. Note that the predetermined difference value threshold of 50 is to perform a maintenance process, and Horspool teaches that the maintenance operation is a background garbage collection operation see Paragraph [0037]).
The disclosures of HB and Tsou et al., hereinafter HBT, are analogous art to the claimed invention because they are in the same field of endeavor of managing operation modes of a memory device.

Claim 16 is rejected under 35 USC 103 for the same reasons as claim 7, as outlined above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HB in further view of Earhart et al. (US2018/0275923) hereinafter Earhart et al.
Regarding claim 8, HB teaches all of the features with respect to claim 1, as outlined above.  
Horspool et al. further teaches wherein when a read-reclaim operation is being performed on the nonvolatile memory set when the operation mode is the second operation mode (“In the Maintenance Mode a Start Garbage Collection command 221 is issued and the SSD device in response starts a garbage collection process and evacuates dirty pages” Paragraph [0037]).
HB does not appear to explicit teach, however, Earhart et al. teaches the memory controller maintains a minimum read bandwidth for processing a read command received from a host (“Bandwidth specifications may have a minimum bandwidth requirement and/or a maximum bandwidth requirement. Typically, bandwidth specifications have separate .  
	The disclosures of HB and Earhart et al., hereinafter HBE, are analogous art to the claimed invention because they are in the same field of endeavor of managing operation modes of a memory device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of HBE before them, to modify the teachings of HB to include the teachings of Earhart et al. since both HBE teach monitoring information of a block/superblock and/or memory request processing. Therefore it is applying a known technique (having a minimum read bandwidth for processing read commands [0030] of Earhart et al.) to a known device (memory device operating between modes of executing and not executing background operations [0036]-[0037] of Horspool et al.) ready for improvement to yield predictable results (there is a minimum read bandwidth for processing read commands [0030] of Earhart et al.), KSR, MPEP 2143.

Allowable Subject Matter
Claims 3-4, 9-11, 14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically regarding claim 3, “the target conditions are that the read-attribute value is greater than or equal to a second threshold read-attribute value, and that the write-attribute value is greater than or equal to a second threshold write-attribute value, and that the time-attribute value is greater than or equal to a second threshold time-attribute value,” having set conditions that require all attribute values being greater than or equal to a threshold is not taught by the prior art of record. The closest prior art of record is Horspool et al. (US 2017/0046256 A1)  Horspool et al. teaches stopping garbage collection when set target conditions (i.e., a free number of pages) are satisfied and a time period TGCstop has completed. Brandt teaches the read-attribute value being a read count, however, does not teach that the read count should be greater than or equal to a certain threshold as part of the set target conditions. Therefore, neither Horspool et al. nor Brandt, individually or in combination, disclose the set target conditions being that the read-attribute value is greater than or equal to a second threshold read-attribute value, and that the write-attribute value is greater than or equal to a second threshold write-attribute value, and that the time-attribute value is greater than or equal to a second threshold time-attribute value. Claims 4 would be allowable at least due to its dependency on claim 3.
Claims 14 and 20 recite substantially similar subject matter to that of claim 3, and thus, is allowable for the same reasons as outlined above.
Specifically regarding claim 9, “wherein the write- attribute value is determined based on a sum of a number of reserved super memory blocks and a number of free super memory blocks, among the super memory blocks included in the nonvolatile memory set,” having a memory controller that determines a write attribute value of the non-volatile memory set based on summing a number of reserved super memory blocks with a number of free super memory blocks is not taught by the prior art of record. The closest prior art of record is Horspool et al. (US 2017/0046256 A1) which discusses that the write-attribute value can be based upon a number of free pages/block. However, neither Horspool et al. nor Brandt, individually or in combination, disclose adding a number of reserved super blocks to the number of free blocks to determine the write-attribute value. Claims 10-11 would be allowable at least due to its dependency on claim 9.
Claim 17 recites substantially similar subject matter to that of claim 9, and thus, is allowable for the same reasons as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131


/JANE WEI/Primary Examiner, Art Unit 2139